Citation Nr: 0939082	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-30 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD), to include as due to military sexual 
trauma (MST).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety, schizoaffective 
disorder, schizophrenia, bipolar disorder, major depressive 
disorder, and depression.

3.  Entitlement to service connection for acquired 
immunodeficiency syndrome (AIDS).

4.  Entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for hypertension.
 
7.  Entitlement to service connection for flat feet.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Esq.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from April 25 to May 9, 1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February 2007 and March 
2008 by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO).

The Veteran submitted a statement in September 2008 which the 
Board interprets to be informal claims of service connection 
for left eye blindness, wasting syndrome, and low gastric 
disease.  The Board refers these issues to the RO for any 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran in this case contends that he has numerous 
physical and psychiatric disabilities that are related to 
service, including PTSD, acquired psychiatric disorders other 
than PTSD, AIDS, bilateral peripheral neuropathy of the lower 
extremities, diabetes mellitus, hypertension, and flat feet.  
The Veteran also asserts that he is entitled to a total 
disability rating based on individual unemployability.

I.  PTSD and Acquired Psychiatric Disorders

The Veteran in this case contends that his currently 
diagnosed PTSD is related in part to military sexual trauma.  
Preliminarily, the Veteran in this case was not provided with 
complete duty-to-inform notice pursuant to the Veterans 
Claims Assistance Act (VCAA) of the information and evidence 
needed to substantiate a service connection claim for PTSD 
based on in-service sexual assault.  Accordingly, the RO 
should provide the Veteran with such notice. 

Service treatment records (STRs) associated with the claims 
file are completely negative for a diagnosis of or treatment 
for PTSD or in-service sexual assault.  The Veteran was 
referred to the mental health service in May 1990 after 
indicating that he joined the military to "get away but now 
just wants to go home."  Following mental status 
examination, the Veteran was found to be mostly alert and 
oriented to person and place without evidence of psychosis or 
thought disorder.  The examiner opined that the Veteran was 
experiencing an acute adjustment reaction to the military 
which was exacerbated by his apparent avoidance and fear of 
people.  Based on the examiner's recommendation, the Veteran 
was administratively separated from service as a result of 
"sociological problems." (i.e., avoidance personality 
disorder).  The Veteran received an entry-level, 
uncharacterized discharge from service.  The Veteran appealed 
this determination, but the Army Discharge Review Board 
(ADRB) held that the Veteran's administrative discharge was 
proper.  The Veteran was afforded the opportunity to undergo 
a clinical evaluation and physical examination prior to 
discharge from service, but he declined this opportunity in a 
signed statement dated May 1990.  
Subsequent post-service treatment records revealed that the 
Veteran was diagnosed as having PTSD, among other psychiatric 
conditions, but the January 2007 VA treatment note diagnosing 
this disability does not reflect what stressor resulted in 
the diagnosis, nor is there evidence of whether a diagnostic 
assessment was performed.  The Board is also aware that the 
Veteran was diagnosed as having numerous other psychiatric 
disabilities during the pendency of the claim, including 
anxiety, schizoaffective disorder, schizophrenia, bipolar 
disorder, major depressive disorder, and depression.

In view of this, the Veteran should be afforded a VA 
psychiatric examination to ascertain the nature and etiology 
of any of the Veteran's psychiatric disorders and their 
relationship to service, if any.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); see also, Clemons v. Shinseki, 23 
Vet. App. 1, 5-6 (2009) (finding that a claim for PTSD cannot 
be a claim limited only to that diagnosis, but must be 
considered a claim for any mental disability that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits 
or that the Secretary obtains in support of the claim).    

II.  HIV/AIDS, Bilateral Peripheral Neuropathy (Lower 
Extremities),
Diabetes Mellitus, and Hypertension

STRs are completely negative for a diagnosis of or treatment 
for these conditions.  There is also no evidence of these 
conditions within one year after discharge from service.  

Post-service treatment records associated with the claims 
file revealed that the Veteran was diagnosed as having 
HIV/AIDS, bilateral peripheral neuropathy of the lower 
extremities, and a history of diabetes mellitus and 
hypertension.  See private treatment records dated November 
1992, August 1993, June 2001, April 2004, and May 2004.  Most 
recently, in May 2009, J. P., M.D. stated that the Veteran's 
currently diagnosed "HIV/AIDS/ PTSD/Legal Blindness 2y to 
CMV Retinitis/Lumbago/OA/HIVP Neuro/Biploar Disorder" is 
more likely than not related to the Veteran's military 
service.  Dr. P. neither cited to specific medical evidence 
of record nor provided any rationale to support the claimed 
contentions.  However, in light of Dr. P.'s May 2009 opinion 
which suggests that the Veteran's HIV/AIDS and bilateral 
peripheral neuropathy of the lower extremities is or may be 
related to service, and McLendon v. Nicholson, 20 Vet. App. 
79 (2006), the Board finds that the Veteran should be 
afforded a VA examination to ascertain the nature and 
etiology of the HIV/AIDS, bilateral peripheral neuropathy, 
diabetes mellitus, and hypertension, and the relationship of 
these conditions to service, if any.  See also, Green, supra.

III.  Flat Feet 

In September 1988, the Veteran underwent a clinical 
evaluation and physical examination.  The clinical evaluation 
was essentially normal; however, a notation on the 
examination report indicated that the Veteran had moderate 
bilateral pes planus.  This condition was described as 
asymptomatic and considered not to be disqualifying.  As 
noted above, the Veteran was administratively separated from 
service as a result of "sociological problems." (i.e., 
avoidance personality disorder). The Veteran received an 
entry-level, uncharacterized discharge from service.  He was 
afforded the opportunity to undergo a clinical evaluation and 
physical examination prior to discharge from service, but he 
declined this opportunity in a signed statement dated May 
1990.

Post-service VA treatment records associated with the claims 
file revealed that the Veteran was treated by G. W., D.P.M. 
since October 2006 for a variety of foot-related problems, 
including bilateral tinea pedis, bilateral diabetic 
neuropathy, plantar fasciitis, and left ankle bursitis.  
However, a careful review of the claims file reveals that 
these private treatment records are not currently associated 
with the claims file and should be obtained.  Thus, the RO 
should contact the Veteran and request that he provide, or 
authorize VA to obtain, complete copies of any and all 
private treatment records from Dr. W.  If no such records 
exist or if the Veteran fails to provide authorization to 
obtain such records, a notation indicating such should be 
included in the claims file.  Thereafter, the Veteran should 
be afforded a VA examination to ascertain the nature and 
etiology of his flat feet, and the relationship to service, 
if any.  See Green, supra. 

IV.  TDIU

In light of the Board's decision to remand all of the 
Veteran's claims currently on appeal, the Board finds that 
the TDIU claim is inextricably intertwined with these claims.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that 
two issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered). 

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992). Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated from March 20, 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he provide, or authorize VA 
to obtain, any and all treatment records 
from G. W., D.P.M. pertaining to the 
Veteran and his treatment for foot or 
foot-related problems.  If no such records 
are available or if the Veteran fails to 
authorize VA to obtain these records on 
his behalf, a notation should be included 
in the claims file indicating as such.  

2.  The RO should send a duty-to-inform 
notice to the Veteran pursuant to the 
Veterans Claims Assistance Act.  This 
notice letter should inform the Veteran of 
the information and evidence needed to 
substantiate a service connection claim 
for posttraumatic stress disorder, to 
include as due to in-service sexual 
assault.  Specifically, the Veteran should 
be advised that there is no evidence of a 
diagnosis of or treatment for PTSD 
contained his service treatment records 
(STRs), nor is there any evidence of an 
in-service sexual assault as he alleges.  
Moreover, the Veteran should be advised 
that evidence from sources other than his 
STRs may corroborate his account of the 
assault.  

Examples of such evidence include, but are 
not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling centers, 
hospitals, or physicians; tests for 
sexually transmitted diseases; and 
statements from family members, roommates, 
fellow service members, or clergy.  
Additionally, the Veteran should also be 
advised that evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  The 
RO should again ask the Veteran to provide 
information specific enough to allow VA to 
corroborate his alleged in-service sexual 
assault.  The Veteran should also be 
informed that it is to his benefit to 
provide as specific information as 
possible.  Absent specific information 
that could be used to corroborate the 
Veteran's alleged in-service stressors, 
the Veteran should be informed that VA is 
not obligated to continue its search for 
such information.

3.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
from March 20, 2008 to the present.

4.  After the above development is 
completed, the RO should make arrangements 
with an appropriate VA medical facility 
for a psychiatric examination.  The 
examiner is asked to ascertain the nature 
of all psychiatric disabilities and proper 
diagnoses thereof, to include PTSD, as set 
forth in the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  The claims folder and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to whether the Veteran has PTSD 
related to a corroborated in-service 
stressor.  If the examiner concludes that 
the Veteran meets the criteria for a PTSD 
diagnosis, the examiner is asked to 
explain how each of the requisite criteria 
for this diagnosis are satisfied.  The 
examiner is also asked to express an 
opinion as to whether the PTSD is at least 
as likely as not (i.e., 50 percent or 
greater possibility) related to the 
Veteran's military service, and 
specifically, to a confirmed stressor.  
The examiner must provide a complete 
rationale for any stated opinion.

In the alternative, the examiner is also 
asked to express an opinion as to whether 
the Veteran's other currently diagnosed 
psychiatric disorders, to include 
schizoaffective disorder, schizophrenia, 
bipolar disorder, major depressive 
disorder, and depression, are at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
period of active service.  The examiner 
must provide a complete rationale for any 
stated opinion.

5.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the Veteran to undergo an examination 
to determine the nature and etiology of 
his currently diagnosed HIV/AIDS.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner should indicate whether this 
condition is at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the Veteran's period of active 
military service.  The examiner must state 
whether the Veteran reports a continuity 
HIV/AIDS since service and acknowledge 
such statements made by the Veteran, if 
any, in offering the opinion.  The 
examiner is also asked to comment on the 
significance, if any, of the November 1992 
private treatment note (the first 
ascertainable evidence of record of an HIV 
positive serology test) and the August 
1993 psychiatric evaluation by E. Cohen, 
M.D. (in which the Veteran attributed his 
HIV/AIDS to drug use and sexual activity).  
The examiner must provide a complete 
rationale for any stated opinion.

6.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the Veteran to undergo a neurology 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner should indicate whether the 
currently diagnosed sensorimotor 
polyneuropathy and/or demyelinating 
polyneuropathy involving the sensory and 
motor nerves of the lower extremities are 
at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the Veteran's period of active military 
service.  See April 2004 private nerve 
conduction study by L. L., M.D.  The 
examiner must state whether the Veteran 
reports a continuity of neuropathic 
symptoms in the lower extremities 
bilaterally since service and acknowledge 
such statements made by the Veteran, if 
any, in offering the opinion.  The 
examiner must provide a complete rationale 
for any stated opinion.

7.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the Veteran to undergo a diabetes 
mellitus examination.  The claims folder 
and a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

The Veteran's history of diabetes mellitus 
is well-documented in the claims file.  
The examiner is asked to indicate whether 
the Veteran currently has diabetes 
mellitus, and if so, whether this 
condition is at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the Veteran's period of active 
military service.  The examiner must state 
whether the Veteran reports a continuity 
of diabetic symptoms since service and 
acknowledge such statements made by the 
Veteran, if any, in offering the opinion.  
The examiner must provide a complete 
rationale for any stated opinion.

8.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the Veteran to undergo a hypertension 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The Veteran's history of hypertension is 
well-documented in the claims file.  The 
examiner is asked to indicate whether the 
Veteran currently has hypertension, and if 
so, whether this condition is at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
period of active military service.  The 
examiner must state whether the Veteran 
reports a continuity of hypertensive 
symptoms since service and acknowledge 
such statements made by the Veteran, if 
any, in offering the opinion.  The 
examiner must provide a complete rationale 
for any stated opinion.

9.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the Veteran to undergo an orthopedic 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

Specifically, the examiner is asked to 
express an opinion as to when the 
Veteran's pes planus was first manifested 
(i.e., prior to service, in service, or 
after service).  The examiner is also 
asked to express an opinion as to whether 
the Veteran's pes planus is a 
congenital/developmental defect or a 
disease process.  If the examiner 
determines that the pes planus is a 
congenital defect, the examiner is asked 
to indicate whether there was a 
superimposed disease or injury in service.  

If the examiner determines that the 
Veteran's pes planus is a disease which 
clearly and unmistakably (i.e., 
undebatably) preexisted service, the 
examiner is asked to indicate whether 
there is a permanent increase in the 
severity of the underlying pathology 
associated with the pes planus which 
occurred during service.  If the examiner 
answers this question affirmatively, the 
examiner is then asked to express an 
opinion as to whether the increase in 
severity is clearly and unmistakably 
(i.e., undebatably) due to the natural 
progress of the disease.  If the examiner 
determines that the Veteran's pes planus 
did not increase in severity during 
service, the examiner should indicate as 
such.  The examiner must provide a 
complete rationale any stated opinion.  

If the examiner determines that the pes 
planus was first manifested in or after 
service, the examiner should indicate 
whether this condition is at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
period of active military service.  The 
examiner must state whether the Veteran 
reports a continuity of foot problems 
since service and acknowledge such 
statements made by the Veteran, if any, in 
offering the opinion.  The examiner must 
provide a complete rationale for any 
stated opinion.

10.  Thereafter, the RO should 
readjudicate the Veteran's claims.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


